DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/16/20 and 10/04/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: k11, k12, k21, k22, k31, k32, k41, and k42. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: r21, r22, r31, r32, r41, and r42. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 3-20 qualify as eligible subject matter under 35 U.S.C. § 101. With respect to step 2A, prong one, the limitation, “calculate a difference between a local maximum value and a local minimum value in an interval of the secondary differential signal as a convex to concave difference (CCD) value” arguably recites an abstract idea in the form of a mathematical calculation, that of subtracting one value from another. However, with respect to step 2A, prong two, the claims also recite additional elements that integrate the judicial exception into a practical application. Specifically, the limitation, “a sensor configured to irradiate the user with light, detect the light scattered or reflected by the user, and measure a photoplethysmography (PPG) signal applies any judicial exception to actively irradiating a real-life user with light, as opposed to simply detecting data in a generic manner. Furthermore, the limitations of “extract a characteristic point … extract a feature … detect the bio-information of the user …”, although utilizing a computer, results in a real practical application, that of gaining useful information about the user.
For these reasons, claims 3-16 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al (US PgPub 20140323874).

With respect to claims 3 and 12, Addison et al discloses:
An apparatus for detecting bio-information of a user/method for detecting bio-information of a user (abstract; figures 6-7; paragraphs 0083-0112; paragraph 0083 states, “FIG. 6 depicts exemplary signals used for calculating morphology metrics from a received PPG signal.”)
a sensor configured to irradiate the user with light, detect the light scattered or reflected by the user, and measure a photoplethysmography (PPG) signal (paragraph 0006 discloses, “The present disclosure provides embodiments for a method comprising receiving at a signal input a plethysmograph signal from a sensor attached to a subject.”; paragraphs 0034-0035 state, “An oximeter may include a light sensor … The oximeter may measure the intensity of light that is received at the light sensor as a function of time. The oximeter may also include sensors at multiple locations. A signal representing light intensity … may be referred to as the photoplethysmography (PPG) signal.”)
a processor (figure 1, reference 172) configured to: 
derive a secondary differential signal of the PPG signal (figure 6; paragraph 0017 states, “FIG. 6 shows an illustrative PPG signal, a first derivative of the PPG signal, and a second derivative of the PPG signal …”; see further “derivative” teachings in paragraphs 0083-0094)
With respect to claims 3 and 12, Addison et al differs from the claimed invention in that it does not explicitly disclose: 
calculate a difference between a local maximum value and a local minimum value in an interval of the secondary differential signal as a convex to concave (CCD) difference value
extract a characteristic point from the PPG signal based on the CCD value
extract a feature from the PPG signal based on the characteristic point
detect the bio-information of the user based on the feature
wherein the characteristic point comprises at least one of time information of the local minimum value, and amplitude information of the PPG signal corresponding to the time information
With respect to claims 3 and 12, the following limitation(s) is/are obvious in view of what Addison et al teaches, as a whole.   
calculate a difference between a local maximum value and a local minimum value in an interval of the secondary differential signal as a convex to concave (CCD) difference value (Although Addison et al uses different language, this limitation is obvious in view of what Addison et al teaches. Paragraph 0085 states, “Although it will be understood that fiducial points may be identified in any suitable manner, in exemplary embodiments fiducial points may be identified based on features of the PPG signal 620 or any derivatives thereof (e.g., first derivative signal 620 and second derivative signal 640) such as peaks, troughs, points of maximum slope, dichrotic notch locations, pre-determined offsets, any other suitable features, or any combinations thereof ... It will be understood that other starting points, ending points, and relative portions of data may be utilized to determine morphology metrics.”; Paragraph 0086 states, “An exemplary morphology metric may be a down metric. The down metric is the difference between a first (e.g., fiducial) sample of a fiducial-defined portion (e.g., fiducial defined portion 610) of the PPG signal (e.g., PPG signal 600) and a minimum sample (e.g. minimum sample 612) of the fiducial-defined portion 610 of the PPG signal 600. The down metric may also be calculated based on other points of a fiducial-defined portion. The down metric is indicative of physiological characteristics which are related to respiration, e.g., amplitude and baseline modulations of the PPG signal. In an exemplary embodiment, fiducial point 602 defines the first location for calculation of a down metric for fiducial-defined portion 610. In the exemplary embodiment, the minimum sample of fiducial-defined portion 610 is minimum point 612, and is indicated by horizontal line 614. The down metric may be calculated by subtracting the value of minimum point 612 from the value of fiducial point 602, and is depicted as down metric 616.” (emphasis mine). Addison et al clearly discloses subtracting the value of two points. Addison also recognizes calculating a metric based on a variety of points. Based on the broad disclosure of Addison, it would be obvious for any number of its illustrative examples to be construed to read on the claimed convex-to-concave difference (CCD) value indicating the concavity and the convexity for each of the intervals. It would be obvious for the down and up metrics that are obtained from subtracting the value of one point from another to be construed as a CCD value. It would further be obvious for the difference between any of the peaks (mentioned in paragraphs 0091-0094) to also be construed to serve as the claimed CCD value.)
extract a characteristic point from the PPG signal based on the CCD value (obvious in view of the concept of “fiducial points” as disclosed in paragraphs 0084-0086; it would be obvious to “extract” any of the points in the form of calculation, highlighting, and focus.)
extract a feature from the PPG signal based on the characteristic point (obvious in view of the concept of “morphology metrics” as disclosed in paragraphs 0084-0088; it would be obvious to “extract” any of the features in the form of calculation, highlighting, and focus.)
detect the bio-information of the user based on the feature (obvious in view of paragraph 0086, which states, “The down metric is indicative of physiological characteristics which are related to respiration, e.g., amplitude and baseline modulations of the PPG signal.”; abstract states, “Provided are systems and methods for processing a physiological signal in order to determine fluid responsiveness of a subject … regular respiration is detected and fluid responsiveness is determined …”)
wherein the characteristic point comprises at least one of time information of the local minimum value, and amplitude information of the PPG signal corresponding to the time information (paragraph 0083 states, “The abscissa of each plot of FIG. 6 may represent time and the ordinate of each plot may represent magnitude.”) 
With respect to claims 3 and 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Addison et al. The motivation for the skilled artisan in doing so is to gain the benefit of more accurate processing of a physiological signal in order to determine fluid responsiveness of a subject.

With respect to claims 4 and 13, Addison et al, as modified, discloses:
segment the interval of the secondary differential signal into sub-intervals (obvious in view of Addison et al figure 6 and discussion in paragraphs 0083-0094; Note sections, such as in paragraph 0088, which discloses “consecutive fiducial-defined portions, e.g., at consecutive fiducial points.” Please note paragraph 0084, which states, “Although morphology metrics may be calculated based on any suitable portions of the PPG signal …” Please also note paragraph 0085, which states, “Although it will be understood that fiducial points may be identified in any suitable manner …” These sections demonstrate that the examples of Addison et al are illustrative and not restrictive in terms of how intervals are selected. Segmenting any interval into sub-intervals is obvious.)

With respect to claims 5 and 14, Addison et al, as modified, discloses:
segment a portion of the secondary differential signal from a local maximum point of the secondary differential signal to a subsequent local minimum point as one of the sub-intervals (obvious in view of Addison et al figure 6 and discussion in paragraphs 0083-0094; Note sections, such as in paragraph 0088, which discloses “consecutive fiducial-defined portions, e.g., at consecutive fiducial points.” Please note paragraph 0084, which states, “Although morphology metrics may be calculated based on any suitable portions of the PPG signal …” Please also note paragraph 0085, which states, “Although it will be understood that fiducial points may be identified in any suitable manner …” These sections demonstrate that the examples of Addison et al are illustrative and not restrictive in terms of how intervals are selected. Segmenting a portion of a signal from a local maximum point to a subsequent local minimum point as a sub-interval is obvious.)

With respect to claims 6 and 15, Addison et al, as modified, discloses:
merge the sub-intervals based on a difference between a local minimum value and a subsequent local maximum value in the interval of the secondary differential signal (obvious in view of Addison et al paragraph 0085, which states, “fiducial points may be identified based on features of the PPG signal 620 or any derivatives thereof … such as peaks, troughs, points of maximum slope, dichrotic notch locations, pre-determined offsets, any other suitable features, or any combination thereof … It will be understood that other starting points, ending points, and relative portions of data may be utilized to determine morphology metrics.” Here, it is clear that the teachings of Addison et al are broad and expansive. It would be obvious to segment intervals or merge sub-intervals as needed by the user.)

With respect to claims 7 and 16, Addison et al, as modified, discloses:
calculate a difference between a local maximum value of a second sub-interval and a local minimum value of a first sub-interval (obvious in view of Addison et al paragraph 0085, which states, “fiducial points may be identified based on features of the PPG signal 620 or any derivatives thereof … such as peaks, troughs, points of maximum slope, dichrotic notch locations, pre-determined offsets, any other suitable features, or any combination thereof … It will be understood that other starting points, ending points, and relative portions of data may be utilized to determine morphology metrics.” Here, it is clear that the teachings of Addison et al are broad and expansive. It would be obvious to segment intervals or merge sub-intervals as needed by the user. It would further be obvious to calculate a difference between any desired fiducial points as needed by the user.)
merge the second sub-interval into the first sub-interval, based on the difference being less than a present reference value (obvious in view of paragraphs 0084-0088, for reasons discussed above; also obvious in view of paragraphs 0054-0056, which state, “It will be understood that an actual detector current will include amplitude fluctuations, frequency deviations, droop, overshoot, undershoot, rise time deviations, fall time deviations, other deviations from the idea, or any combination thereof … The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering) … or any combination thereof.” The applicant’s disclosure discloses merging in the context of accounting for severe fluctuations, and Addison et al here discloses both the problem of fluctuations and a wide variety of ways to account for such fluctuations.)

With respect to claims 8 and 17, Addison et al, as modified, discloses:
calculate CCD values in the sub-intervals (paragraph 0086)
extract the characteristic point based on a local minimum point of a sub-interval with the largest CCD value (obvious in view of teachings of paragraphs 0084-0088; Addison et al discloses many different ways of processing fiducial points and morphology metrics. The claimed limitation is obvious in view of the broad and expansive teachings of Addison et al.)

With respect to claims 9 and 18, Addison et al, as modified, discloses:
wherein the bio-information is blood pressure (paragraph 0115 states, “For example, the signal may be an arterial blood pressure signal.”)

With respect to claims 10 and 19, Addison et al, as modified, discloses:
monitor a health condition of the user based on the bio-information (obvious in view of paragraph 0003, which discloses, “Methods and systems are provided for determining fluid responsiveness of a subject.” Fluid responsiveness of a subject is representative of a health condition of the user. Please further note teachings of morphology metrics in paragraphs 0082-0088. See also diagnosis teachings in paragraph 0119.)
generate health condition information according to the health condition (obvious in view of paragraph 0003, since fluid responsiveness of a subject is representative of a health condition of the user. Please further note teachings of morphology metrics in paragraphs 0082-0088. See also diagnosis teachings in paragraph 0119.)

With respect to claim 11 and 20, Addison et al, as modified, discloses:
a display configured to display the bio-information and the health condition information (paragraph 0119 states, “the system may provide the indication of fluid responsiveness on a display for use in diagnosis of a subject … so that a clinician may diagnose a subject’s condition and provide treatment in response thereto.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson (US PgPub 20090326395) discloses systems and methods for detecting pulses.
McGonigle et al (US PgPub 20100286495) discloses selection of signal regions for parameter extraction.
McGonigle et al (US PgPub 20100312075) discloses signal processing techniques for aiding the interpretation of respiration signals.
Brueser et al (US PgPub 20120123279) discloses a method and apparatus for the analysis of a ballistocardiogram signal.
McGonigle et al (US PgPub 20130079606) discloses systems and methods for determining respiration information from a photoplethysmograph.
Rodriguez-Llorente et al (US PgPub 20140073964) discloses methods and systems for determining algorithm settings based on classification information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/08/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        10/14/2022